DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the land portions adjacent to each other” in line 2. However, it is unclear if this limitation is referring to each combination of land portions that are adjacent to each other or at least two rows of the land portions that are adjacent to each other. Based on Fig. 1 of the drawings, it is assumed that this limitation is referring to at least two rows of the land portions that are adjacent to each other. For examination purposes, “the land portions adjacent to each other” in line 2 will be read as “at least two rows of the land portions that are adjacent to each other.” Similar correction to claim 17 is required. 
Claim 7 recites the limitation “the main grooves” (plural) in line 5. However, it is unclear how multiple main grooves can be disposed between two lug grooves facing each other on adjacent land portions. Based on Fig. 1 of the drawings, it is assumed that claim 7 only intends for there to be one main groove between the two lug grooves facing each other. For examination purposes, “the main grooves” in line 5 will be read as “one of the main grooves.” Similar correction to claim 17 is required. 
Claim 7 recites the limitation "the groove bottom sipe" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the groove bottom sipe” in line 5 will be read as “a groove bottom sipe.” Similar correction to claim 17 is not required because “the groove bottom sipe” in line 5 of claim 17 has antecedent basis in claim 15. 
Claims 18-20 are rejected due to their dependence on rejected claim 17. 
Appropriate correction is required in order to overcome the indefiniteness rejections. Suggested corrections are bolded and underlined for emphasis only. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2016/0137006) in view of Washizuka et al. (US 2016/0159158) (Washizuka) and Minami et al. (US 2016/0001599) (Minami). 
Regarding claim 1, Yamamoto discloses a tire (title) comprising: a plurality of main grooves (1) extending in a tire circumferential direction (see Fig. 1); and four or more rows of land portions defined by the main grooves (1) (see Fig. 1), at least one row of the land portions (6) comprising a plurality of through lug grooves (2) that pass through the land portion in a tire width direction (see Fig. 1; [0021]). Yamamoto further discloses that a maximum groove depth (d2) of the through lug grooves (2) is smaller than a maximum groove depth (d1) of the main grooves (1) ([0048]). Yamamoto fails to explicitly disclose, however that the maximum groove depth (d2) of the through lug grooves (2) is in a range of from 5% or greater to 65% or less of a maximum groove depth (d1) of the main grooves (1). Yamamoto also fails to explicitly disclose that a pitch length of the through lug grooves (2) is in a range of from 7% or greater to 14% or less of a tire maximum ground contact length. 
Washizuka teaches a similar tire (title) comprising a plurality of main grooves (11) extending in a tire circumferential direction (see Fig. 1); and four or more rows of land portions (13, 14, 15) (see Fig. 1), at least one row of the land portions (14) comprising a plurality of through lug grooves (30) that pass through the land portion (14) in a tire width direction (see Fig. 1). Washizuka further teaches that the maximum groove depth of the through lug grooves (30) is in a range of from 10% to 30% of a maximum groove depth of the main grooves (11) ([0120]), suggesting the claimed range of 5% or greater to 65% or less. Washizuka further teaches that this depth of the lug grooves (30) helps to balance drainage performance of the tire with rigidity of the tire ([0121]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the maximum groove depth of the through lug grooves disclosed by Yamamoto to be within the claimed range as taught by Washizuka because they would have had a reasonable expectation that doing so would help to balance the drainage performance of the tire with the rigidity of the tire. 
Modified Yamamoto still fails to disclose, however, that a pitch length of the through lug grooves (2) is in a range of from 7% or greater to 14% or less of a tire maximum ground contact length. 
Minami teaches a similar tire (title) comprising a plurality of main grooves (12) extending in a tire circumferential direction (see Fig. 2); and four or more rows of land portions (14) (see Fig. 2), at least one row of the land portions (14C) comprising a plurality of through lug grooves (16C) that pass through the land portion (14C) in a tire width direction (see Fig. 2). Minami further teaches that a pitch length (A) of the through lug grooves (16C) is in a range of greater than 20% to 50% or less of a tire maximum ground contact length (L) ([0047]), which is substantially close to the claimed range of from 7% or greater to 14% or less. A prima facie case of obviousness exists where the claimed range does not overlap with the prior art but is merely close. See MPEP §2144.05. Minami further teaches that the relationship between the pitch length (A) of the lateral grooves (16C) and the maximum ground contact length (L) of the tire has a direct impact on the drainage performance of the tire and the steering stability of the tire ([0048]-[0049]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a pitch length of the through lug grooves disclosed by modified Yamamoto to be within the claimed range with respect to the maximum ground contact length of the tire, as suggested by Minami, in order to optimize the drainage performance of the tire and the steering stability of the tire. 
Regarding claim 4, modified Yamamoto discloses all of the limitations as set forth above for claim 1. Modified Yamamoto further discloses that an inclination angle (Yamamoto: α) of the through lug grooves (Yamamoto: 2) with respect to the axial direction is 30o or more and 35o or less (Yamamoto: [0044]; see Fig. 2), making the inclination angle of the through lug grooves (Yamamoto: 2) with respect to the circumferential direction be equal to 55o (90-35) or more and 60o (90-30) or less, overlapping the claimed range of 60o or greater to 120o or less. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding claim 8, modified Yamamoto discloses all of the limitations as set forth above for claim 1. Modified Yamamoto fails to explicitly disclose, however, that a maximum ground contact width of the land portions is in a range of from 15% or greater to 25% or less with respect to a tire ground contact width. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the relationship between a maximum ground contact width of the land portions and a tire ground contact width. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 1 of Yamamoto, one of ordinary skill in the art would have found that the maximum ground contact width of the land portions is about 25% with respect to a tire ground contact width, thus suggesting the claimed range of 15% or greater to 25% or less. 
Therefore, while modified Yamamoto does not explicitly state a value for the relationship between a maximum ground contact width of the land portions and a tire ground contact width, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed range because the drawings reasonably suggest doing so. Thus, modified Yamamoto satisfies all of the limitations in claim 8.
Regarding claim 9, modified Yamamoto discloses all of the limitations as set forth above for claim 1. Modified Yamamoto further discloses that a first edge portion and a second edge portion of the land portions have a zigzag shape or a wave-like shape having an amplitude in the tire width direction and are disposed out of phase in the tire circumferential direction (Yamamoto: see Modified Figure 1 below; [0021]), and the through lug grooves (Yamamoto: 2) extend while inclined with respect to the tire circumferential direction to connect maximum amplitude positions of the first and second portions (see Modified Figure 1 below). 

    PNG
    media_image1.png
    579
    798
    media_image1.png
    Greyscale

Modified Figure 1, Yamamoto
Regarding claim 10, modified Yamamoto discloses all of the limitations as set forth above for claim 1. Modified Yamamoto further discloses that a first edge portion and a second edge portion of the land portions have a wave-like shape formed by connecting a plurality of arcs having an amplitude in the tire width direction (see Modified Figure 1 above). Modified Yamamoto fails to explicitly disclose, however, that a circumferential length of the arcs is in a range of 80% or greater with respect to a wavelength of the wave-like shape. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing a relationship between a circumferential length of the arcs and a wavelength of the wave-like shape of the edge portions. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 1 of Yamamoto, one of ordinary skill in the art would have found that a circumferential length of the arcs is about 100% with respect to a wavelength of the wave-like shape, thus suggesting the claimed range of 80% or greater. 
Therefore, while modified Yamamoto does not explicitly state a value for the relationship between a circumferential length of the arcs and a wavelength of the wave-like shape of the edge portions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed range because the drawings reasonably suggest doing so. Thus, modified Yamamoto satisfies all of the limitations in claim 10. 
Regarding claim 11, modified Yamamoto discloses all of the limitations as set forth above for claim 10. Modified Yamamoto further discloses that the wave-like shape of the first and second edge portions of the land portions is formed by connecting the plurality of arcs that project toward a tire equatorial plane (see Modified Figure 1 above). 
Regarding claim 12, modified Yamamoto discloses all of the limitations as set forth above for claim 1. Examiner notes that the limitation “a heavy duty tire” in claim 12 does not require structure not present in the tire disclosed by Yamamoto. Examiner also notes that the limitation “mounted on a steering axle of a vehicle” is merely an intended use limitation that does not require structure not present in the tire disclosed by Yamamoto. Nevertheless, modified Yamamoto does disclose that example tires of the disclosed invention have a tire size of 275/70R22.5 (Yamamoto: [0051]), which would be considered a heavy duty tire by one of ordinary skill in the art. Thus, modified Yamamoto satisfies all of the limitations in claim 12. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2016/0137006) in view of Washizuka et al. (US 2016/0159158) (Washizuka) and Minami et al. (US 2016/0001599) (Minami) as applied to claim 1 above, and further in view of Hibino et al. (US 2016/0318352) (Hibino). 
Regarding claim 2, modified Yamamoto discloses all of the limitations as set forth above for claim 1. Modified Yamamoto further discloses that the through lug grooves (Yamamoto: 2) have a main portion with a groove width (Yamamoto: W1) that is smaller than a groove width (Yamamoto: W2) of the axially outer end portions of the through lug grooves (Yamamoto: 2) (Yamamoto: [0022]; see Fig. 2). Modified Yamamoto further discloses that the groove width (Yamamoto: W1) of the main portion of the through lug grooves (Yamamoto: 2) is 0.5 times or more and 0.7 times or less the groove width (Yamamoto: W2) of the axially end portions (Yamamoto: [0047]). Modified Yamamoto fails to explicitly disclose that a maximum groove width (W2) of the through lug grooves (2) is in a range of 1.5 mm or greater to 4.0 mm or less. 
Hibino teaches a similar tire (title) comprising four or more rows of land portions (4) defined by main grooves (3) (see Fig. 1). Hibino further teaches that at least one row (7) of the land portions (4) comprises a plurality of through lug grooves (10) that pass through the land portion (4) in a tire width direction (see Fig. 1). Hibino further discloses that the through lug grooves (10) have a main portion (13) with a groove width (W2) smaller than axially outer end portions (17). Hibino further teaches that the main portion (13) has a width (W2) in a range of from 2.0 to 4.0 mm ([0044]). Hibino further teaches that this groove width (W2) of the main portions (13) helps to improve wet performance while ensuring wear resistance of the ground contact surface ([0044]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the main portions of the through lug grooves disclosed by modified Yamamoto to have the width taught by Hibino because they would have had a reasonable expectation that doing so would help to improve wet performance while ensuring wear resistance of the ground contact surface of the tire. 
Thus, since modified Yamamoto includes the teaching from Hibino that the groove width (Yamamoto: W1) of the main portion of the through lug grooves (Yamamoto: 2) is in a range of from 2.0 to 4.0 mm, modified Yamamoto also discloses that a maximum groove width (Yamamoto: W2) of the through lug grooves (Yamamoto: 2) is in a range of from 1.0 mm (2.0*0.5) to 2.8 mm (4.0*0.7) (Yamamoto: see [0047]), overlapping the claimed range of from 1.5 mm or greater to 4.0 mm or less. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Thus, modified Yamamoto satisfies all of the limitations in claim 2. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2016/0137006) in view of Washizuka et al. (US 2016/0159158) (Washizuka) and Minami et al. (US 2016/0001599) (Minami) as applied to claim 1 above, and further in view of Ichiki (JP H03136911 with English Machine Translation). 
Regarding claim 3, modified Yamamoto discloses all of the limitations as set forth above for claim 1. Modified Yamamoto further discloses that the through lug grooves (Yamamoto: 2) have a zigzag shape (Yamamoto: see Fig. 1). Modified Yamamoto fails to explicitly disclose, however, that an amplitude of the through lug grooves (Yamamoto: 2) is in a range of from 2.0% or greater to 7.0% or less with respect to the pitch length of the through lug grooves (Yamamoto: 2). 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing a relationship between the amplitude of the through lug grooves to the pitch length of the through lug grooves. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 1 of Yamamoto, one of ordinary skill in the art would have found that the amplitude of the through lug grooves is about 4% with respect to the pitch length of the through lug grooves, thus suggesting the claimed range of 2.0% or greater to 7.0% or less. 
Therefore, while Yamamoto does not explicitly state a value for the relationship between the amplitude of the through lug grooves to the pitch length of the through lug grooves, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed range because the drawings reasonably suggest doing so. 
Modified Yamamoto still fails to disclose, however, that a wavelength of the through lug grooves (Yamamoto: 2) is in a range of from 16% or greater to 22% or less with respect to a maximum ground contact width of the land portions. 
Ichiki teaches a similar tire (title) comprising four or more rows of land portions (22, 32, 34), and at least one row of the land portions (22) comprising a plurality of through lug grooves (18) that pass through the land portion (22) in a tire width direction (see Fig. 1). Ichiki further teaches that these through lug grooves (18) have a zigzag shape, specifically a sawtooth shape (see Fig. 1; pg. 3, lines 102-107). While Ichiki does not explicitly state a relationship between a wavelength of the through lug grooves (18) with respect to a maximum ground contact width of the land portion (22), based on Fig. 1 of Ichiki, one of ordinary skill in the art would have found that a wavelength of the through lug grooves is about 19% with respect to a maximum ground contact width of the land portion (22), suggesting the claimed range of 16% or greater to 22% or less. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Ichiki further teaches that this sawtooth configuration of the through lug grooves increases traction performance and braking performance of the tire (pg. 3, lines 102-107). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the through lug grooves disclosed by modified Yamamoto to have the sawtooth shape taught by Ichiki because they would have had a reasonable expectation that doing so would improve the traction and braking performance of the tire. 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2016/0137006) in view of Washizuka et al. (US 2016/0159158) (Washizuka) and Minami et al. (US 2016/0001599) (Minami) as applied to claim 1 above, and further in view of Fujioka (US 2015/0151585)). 
Regarding claim 5, modified Yamamoto discloses all of the limitations as set forth above for claim 1. Modified Yamamoto further discloses that a portion of the plurality of through lug grooves (Yamamoto: 2) comprises a groove bottom sipe (Yamamoto: 3). Modified Yamamoto fails to disclose, however, that the through lug grooves (Yamamoto: 2) comprising the groove bottom sipe (Yamamoto: 3) and at least one of the through lug grooves (Yamamoto: 2) not comprising the groove bottom sipe (Yamamoto: 3) are alternately arranged in the tire circumferential direction. 
Fujioka teaches a similar tire (title) comprising four or more land portions (21a, 21b, 22a, 22b, 23a, 23b) defined by main grooves (11, 12, 13, 14, 211, 221, 231), at least one row of the land portions (21a) comprising a plurality of through lug grooves (212a) that pass through the land portion (21a) in a tire width direction (see Fig. 1). Fujioka further teaches that a portion of the plurality of through lug grooves (212a) comprises a groove bottom sipe (213). Fujioka further teaches that the groove bottom sipe (213) is formed at the bottom of every two of the plurality of through grooves (212a) such that the through lug grooves (212a) comprising the groove bottom sipe (213) and at least one of the through lug grooves (212a) not comprising the groove bottom sipe (213) are alternately arranged in the tire circumferential direction (see Fig. 1; [0047]). Fujioka further teaches that alternating the groove bottom sipes (213) in the through lug grooves (212a) improves the traction performance of the tire ([0050]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the groove bottom sipes disclosed by modified Yamamoto to be alternating in the tire circumferential direction as taught by Fujioka because they would have had a reasonable expectation that doing so would improve the traction performance of the tire. 
Regarding claim 6, modified Yamamoto discloses all of the limitations as set forth above for claim 5. Modified Yamamoto further discloses that a distance (Yamamoto: d3) from a groove bottom of the through lug grooves (Yamamoto: 2) comprising the groove bottom sipe (Yamamoto: 3) to a maximum depth position of the groove bottom sipe (Yamamoto: 3) is at least 50% with respect to the maximum groove depth (Yamamoto: d1) of the main grooves (Yamamoto: 1) (Yamamoto: see Fig. 4), suggesting the claimed range of 6% or greater. Modified Yamamoto further discloses that a distance (Yamamoto: d2+d3) from a tread contact surface (Yamamoto: S) to the maximum depth position of the groove bottom sipe (Yamamoto: 3) is at less than 100% with respect to the maximum groove depth (Yamamoto: d1) of the main grooves (Yamamoto: 1) (Yamamoto: see Fig. 4), suggesting the claimed range of 100% or less. Thus, modified Yamamoto satisfies all of the limitations in claim 6. 
Regarding claim 7, modified Yamamoto discloses all of the limitations as set forth above for claim 1. Modified Yamamoto further discloses that at least two rows of the land portions that are adjacent to each other (Yamamoto: 6) each comprise the through lug grooves (Yamamoto: 2) (Yamamoto: see Fig. 1), and one through lug groove (Yamamoto: 2) of a pair of through lug grooves (Yamamoto: 2) facing each other, with the main groove (Yamamoto: 1) disposed therebetween, comprises a groove bottom sipe (Yamamoto: 3) (Yamamoto: see Fig. 1). Modified Yamamoto fails to disclose, however, that an other through lug groove (Yamamoto: 2) of the pair of through lug grooves (Yamamoto: 2) does not comprise the groove bottom sipe (Yamamoto: 3). 
Fujioka teaches a similar tire (title) comprising four or more land portions (21a, 21b, 22a, 22b, 23a, 23b) defined by main grooves (11, 12, 13, 14, 211, 221, 231), at least one row of the land portions (21a) comprising a plurality of through lug grooves (212a) that pass through the land portion (21a) in a tire width direction (see Fig. 1). Fujioka further teaches that at least two rows of the land portions that are adjacent to each other (21a, 21b) each comprise the through lug grooves (212a, 212b) (see Fig. 1). Fujioka further teaches that a portion of the plurality of through lug grooves (212a, 212b) comprises a groove bottom sipe (213). Fujioka further teaches that the groove bottom sipe (213) is formed at the bottom of every two of the plurality of through grooves (212a, 212b) such that the through lug grooves (212a, 212b) comprising the groove bottom sipe (213) and at least one of the through lug grooves (212a, 212b) not comprising the groove bottom sipe (213) are alternately arranged in the tire circumferential direction (see Fig. 1; [0047]). Fujioka further teaches that the through lug grooves (212a, 212b) in the adjacent land portions (21a, 21b) that comprise the groove bottom sipe (213) are alternately arranged such that the through lug grooves (212a, 212b) comprising the groove bottom sipe (213) do not face each other with the main groove (211) disposed therebetween (see Fig. 1; [0045]). Instead, the through lug grooves (212a, 212b) comprising the groove bottom sipe (213) face a lug groove on one of the adjacent land portions (21a, 21b) that does not comprise a groove bottom sipe (see Modified Figure 1 below). Fujioka further teaches that this alternating of the groove bottom sipes (213) and the alternating of the adjacent through lug grooves (212a, 212b) comprising the groove bottom sipes (213) helps to improve the traction performance of the tire ([0045]; [0050]). 

    PNG
    media_image2.png
    439
    576
    media_image2.png
    Greyscale

Modified Figure 1, Fujioka
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the through lug grooves disclosed by modified Yamamoto to have alternating groove bottom sipes such that one through lug groove of a pair of through lug grooves facing each other comprises the groove bottom sipe and an other through lug groove of the pair of through lug grooves does not comprise the groove bottom sipe as suggested by Fujioka because they would have had a reasonable expectation that doing so would improve the traction performance of the tire. 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2016/0137006) in view of Washizuka et al. (US 2016/0159158) (Washizuka) and Minami et al. (US 2016/0001599) (Minami) as applied to claim 1 above, and further in view of Hibino et al. (US 2016/0318352) (Hibino) as applied to claim 2 above, and further in view of Ichiki (JP H03136911 with English Machine Translation). 
Regarding claim 13, modified Yamamoto discloses all of the limitations as set forth above for claim 2. Modified Yamamoto further discloses that the through lug grooves (Yamamoto: 2) have a zigzag shape (Yamamoto: see Fig. 1). Modified Yamamoto fails to explicitly disclose, however, that an amplitude of the through lug grooves (Yamamoto: 2) is in a range of from 2.0% or greater to 7.0% or less with respect to the pitch length of the through lug grooves (Yamamoto: 2). 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing a relationship between the amplitude of the through lug grooves to the pitch length of the through lug grooves. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 1 of Yamamoto, one of ordinary skill in the art would have found that the amplitude of the through lug grooves is about 4% with respect to the pitch length of the through lug grooves, thus suggesting the claimed range of 2.0% or greater to 7.0% or less. 
Therefore, while modified Yamamoto does not explicitly state a value for the relationship between the amplitude of the through lug grooves to the pitch length pf the through lug grooves, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed range because the drawings reasonably suggest doing so. 
Modified Yamamoto still fails to disclose, however, that a wavelength of the through lug grooves (Yamamoto: 2) is in a range of from 16% or greater to 22% or less with respect to a maximum ground contact width of the land portions. 
Ichiki teaches a similar tire (title) comprising four or more rows of land portions (22, 32, 34), and at least one row of the land portions (22) comprising a plurality of through lug grooves (18) that pass through the land portion (22) in a tire width direction (see Fig. 1). Ichiki further teaches that these through lug grooves (18) have a zigzag shape, specifically a sawtooth shape (see Fig. 1; pg. 3, lines 102-107). While Ichiki does not explicitly state a relationship between a wavelength of the through lug grooves (18) with respect to a maximum ground contact width of the land portion (22), based on Fig. 1 of Ichiki, one of ordinary skill in the art would have found that a wavelength of the through lug grooves is about 19% with respect to a maximum ground contact width of the land portion (22), suggesting the claimed range of 16% or greater to 22% or less. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Ichiki further teaches that this sawtooth configuration of the through lug grooves increases traction performance and braking performance of the tire (pg. 3, lines 102-107). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the through lug grooves disclosed by Yamamoto to have the sawtooth shape taught by Ichiki because they would have had a reasonable expectation that doing so would improve the traction and braking performance of the tire. 
Regarding claim 14, modified Yamamoto discloses all of the limitations as set forth above for claim 13. Modified Yamamoto further discloses that an inclination angle (Yamamoto: α) of the through lug grooves (Yamamoto: 2) with respect to the axial direction is 30o or more and 35o or less (Yamamoto: [0044]; see Fig. 2), making the inclination angle of the through lug grooves (Yamamoto: 2) with respect to the circumferential direction be equal to 55o (90-35) or more and 60o (90-30) or less, overlapping the claimed range of 60o or greater to 120o or less. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2016/0137006) in view of Washizuka et al. (US 2016/0159158) (Washizuka) and Minami et al. (US 2016/0001599) (Minami) as applied to claim 1 above, and further in view of Hibino et al. (US 2016/0318352) (Hibino) as applied to claim 2 above, and further in view of Ichiki (JP H03136911 with English Machine Translation) as applied to claim 14 above, and further in view of Fujioka (US 2015/0151585). 
Regarding claim 15, modified Yamamoto discloses all of the limitations as set forth above for claim 14. Modified Yamamoto further discloses that a portion of the plurality of through lug grooves (Yamamoto: 2) comprises a groove bottom sipe (Yamamoto: 3). Modified Yamamoto fails to disclose, however, that the through lug grooves (Yamamoto: 2) comprising the groove bottom sipe (Yamamoto: 3) and at least one of the through lug grooves (Yamamoto: 2) not comprising the groove bottom sipe (Yamamoto: 3) are alternately arranged in the tire circumferential direction. 
Fujioka teaches a similar tire (title) comprising four or more land portions (21a, 21b, 22a, 22b, 23a, 23b) defined by main grooves (11, 12, 13, 14, 211, 221, 231), at least one row of the land portions (21a) comprising a plurality of through lug grooves (212a) that pass through the land portion (21a) in a tire width direction (see Fig. 1). Fujioka further teaches that a portion of the plurality of through lug grooves (212a) comprises a groove bottom sipe (213). Fujioka further teaches that the groove bottom sipe (213) is formed at the bottom of every two of the plurality of through grooves (212a) such that the through lug grooves (212a) comprising the groove bottom sipe (213) and at least one of the through lug grooves (212a) not comprising the groove bottom sipe (213) are alternately arranged in the tire circumferential direction (see Fig. 1; [0047]). Fujioka further teaches that alternating the groove bottom sipes (213) in the through lug grooves (212a) improves the traction performance of the tire ([0050]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the groove bottom sipes disclosed by Yamamoto to be alternating in the tire circumferential direction as taught by Fujioka because they would have had a reasonable expectation that doing so would improve the traction performance of the tire. 
Regarding claim 16, modified Yamamoto discloses all of the limitations as set forth above for claim 15. Modified Yamamoto further discloses that a distance (Yamamoto: d3) from a groove bottom of the through lug grooves (Yamamoto: 2) comprising the groove bottom sipe (Yamamoto: 3) to a maximum depth position of the groove bottom sipe (Yamamoto: 3) is at least 50% with respect to the maximum groove depth (Yamamoto: d1) of the main grooves (Yamamoto: 1) (Yamamoto: see Fig. 4), suggesting the claimed range of 6% or greater. Modified Yamamoto further discloses that a distance (Yamamoto: d2+d3) from a tread contact surface (Yamamoto: S) to the maximum depth position of the groove bottom sipe (Yamamoto: 3) is at less than 100% with respect to the maximum groove depth (Yamamoto: d1) of the main grooves (Yamamoto: 1) (Yamamoto: see Fig. 4), suggesting the claimed range of 100% or less. Thus, modified Yamamoto satisfies all of the limitations in claim 16. 
Regarding claim 17, Modified Yamamoto discloses all of the limitations as set forth above for claim 16. Modified Yamamoto further discloses that at least two rows of the land portions that are adjacent to each other (Yamamoto: 6) each comprise the through lug grooves (Yamamoto: 2) (Yamamoto: see Fig. 1), and one through lug groove (Yamamoto: 2) of a pair of through lug grooves (Yamamoto: 2) facing each other, with the main groove (Yamamoto: 1) disposed therebetween, comprises a groove bottom sipe (Yamamoto: 3) (Yamamoto: see Fig. 1). Yamamoto fails to disclose, however, that an other through lug groove (Yamamoto: 2) of the pair of through lug grooves (Yamamoto: 2) does not comprise the groove bottom sipe (Yamamoto: 3). 
Fujioka teaches a similar tire (title) comprising four or more land portions (21a, 21b, 22a, 22b, 23a, 23b) defined by main grooves (11, 12, 13, 14, 211, 221, 231), at least one row of the land portions (21a) comprising a plurality of through lug grooves (212a) that pass through the land portion (21a) in a tire width direction (see Fig. 1). Fujioka further teaches that at least two rows of the land portions that are adjacent to each other (21a, 21b) each comprise the through lug grooves (212a, 212b) (see Fig. 1). Fujioka further teaches that a portion of the plurality of through lug grooves (212a, 212b) comprises a groove bottom sipe (213). Fujioka further teaches that the groove bottom sipe (213) is formed at the bottom of every two of the plurality of through grooves (212a, 212b) such that the through lug grooves (212a, 212b) comprising the groove bottom sipe (213) and at least one of the through lug grooves (212a, 212b) not comprising the groove bottom sipe (213) are alternately arranged in the tire circumferential direction (see Fig. 1; [0047]). Fujioka further teaches that the through lug grooves (212a, 212b) in the adjacent land portions (21a, 21b) that comprise the groove bottom sipe (213) are alternately arranged such that the through lug grooves (212a, 212b) comprising the groove bottom sipe (213) do not face each other with the main groove (211) disposed therebetween (see Fig. 1; [0045]). Instead, the through lug grooves (212a, 212b) comprising the groove bottom sipe (213) face a lug groove on one of the adjacent land portions (21a, 21b) that does not comprise a groove bottom sipe (see Modified Figure 1 below). Fujioka further teaches that this alternating of the groove bottom sipes (213) and the alternating of the adjacent through lug grooves (212a, 212b) comprising the groove bottom sipes (213) helps to improve the traction performance of the tire ([0045]; [0050]). 

    PNG
    media_image2.png
    439
    576
    media_image2.png
    Greyscale

Modified Figure 1, Fujioka
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the through lug grooves disclosed by Yamamoto to have alternating groove bottom sipes such that one through lug groove of a pair of through lug grooves facing each other comprises the groove bottom sipe and an other through lug groove of the pair of through lug grooves does not comprise the groove bottom sipe as suggested by Fujioka because they would have had a reasonable expectation that doing so would improve the traction performance of the tire. 
Regarding claim 18, modified Yamamoto discloses all of the limitations as set forth above for claim 17. Modified Yamamoto fails to explicitly disclose, however, that a maximum ground contact width of the land portions is in a range of from 15% or greater to 25% or less with respect to a tire ground contact width. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the relationship between a maximum ground contact width of the land portions and a tire ground contact width. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 1 of Yamamoto, one of ordinary skill in the art would have found that the maximum ground contact width of the land portions is about 25% with respect to a tire ground contact width, thus suggesting the claimed range of 15% or greater to 25% or less. 
Therefore, while modified Yamamoto does not explicitly state a value for the relationship between a maximum ground contact width of the land portions and a tire ground contact width, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed range because the drawings reasonably suggest doing so. Thus, modified Yamamoto satisfies all of the limitations in claim 18.
Regarding claim 19, modified Yamamoto discloses all of the limitations as set forth above for claim 18. Modified Yamamoto further discloses that a first edge portion and a second edge portion of the land portions have a zigzag shape or a wave-like shape having an amplitude in the tire width direction and are disposed out of phase in the tire circumferential direction (see Modified Figure 1 below) (Yamamoto: [0021]), and the through lug grooves (Yamamoto: 2) extend while inclined with respect to the tire circumferential direction to connect maximum amplitude positions of the first and second portions (see Modified Figure 1 below). 

    PNG
    media_image1.png
    579
    798
    media_image1.png
    Greyscale

Modified Figure 1, Yamamoto
Regarding claim 20, modified Yamamoto discloses all of the limitations as set forth above for claim 19. Modified Yamamoto further discloses that a first edge portion and a second edge portion of the land portions have a wave-like shape formed by connecting a plurality of arcs having an amplitude in the tire width direction (see Modified Figure 1 above). Modified Yamamoto fails to explicitly disclose, however, that a circumferential length of the arcs is in a range of 80% or greater with respect to a wavelength of the wave-like shape. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing a relationship between a circumferential length of the arcs and a wavelength of the wave-like shape of the edge portions. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 1 of Yamamoto, one of ordinary skill in the art would have found that a circumferential length of the arcs is about 100% with respect to a wavelength of the wave-like shape, thus suggesting the claimed range of 80% or greater. 
Therefore, while modified Yamamoto does not explicitly state a value for the relationship between a circumferential length of the arcs and a wavelength of the wave-like shape of the edge portions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a relationship between these values to be within the claimed range because the drawings reasonably suggest doing so. Thus, modified Yamamoto satisfies all of the limitations in claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749